DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 04/15/2021.
Claims 1-20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9-15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7, 9-15, and 17-18 are of U.S. Patent No. 10,981,267. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent disclose all the limitations as claimed in the present application.
Claims 7, 14, and 15 of the US Patent disclose all the limitations as claimed in claim 1, 9, 15, and 18 of the present application.  Claim 7 in view of claims 2-6 disclose all the limitations as claimed in claims 2-6 of the present application.  Claim 14 in view of claims 9-13 disclose all the limitations as claimed in claims 10-14 of the present application.  Claim 15 in view of claims 17-18 disclose all the limitations as claimed in claims 19-20 of the present application.

Claims 7 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 14 are of U.S. Patent No. 10,981,267 in view of reference Cooper (2014/0166323). 
Claims 7 and 14 of the US Patent disclose the limitations as claimed in claims 1 and 9 respectively of the present application, but do not disclose the process of controlling the switching network to drive the brushless DC motor in a reverse direction at a second speed.
Cooper disclose a power tool (1) comprising an electronic processor (8) configured to control a switching network (4) to drive the brushless DC motor (11) in a reverse direction at a second speed. (Page 6 paragraph 40)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the electronic processor of the US Patent by incorporating the driving of the motor in a reverse direction as taught by Cooper, since page 6 paragraph 40 of Cooper states such a modification would allow the power tool to counteract the unwanted movement.

Claims 8 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 14 of U.S. Patent No. 10,981,267 in view of reference Cooper (2014/0166323) and further in view of reference Jefferson et al. (4,412,158).
Cooper disclose the switching network (4) drives the brushless DC motor (11) in a reverse direction at a second speed when an undesirable condition is sensed. (Page 6 paragraph 40)  This implies the motor is driven in a reverse direction independent of position of the trigger.
Claims 7 and 14 of the US Patent modified by Cooper disclose the limitations as claimed in claims 7 and 16 respectively of the present application, but do not disclose the second speed is less than the first speed.
Jefferson disclose a power tool (10) comprising an electronic processor (98) configured to limit the reverse direction speed to be less than the forward direction speed. (Column 5 lines 57-63, Column 11 lines 7-13)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified electronic processor of Cooper by incorporating the limiting of the second speed as taught by Jefferson, since column 1 lines 59-64 of Jefferson states such a modification would prevent the speed of the motor from exceeding a present level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        August 25, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731